
	
		II
		112th CONGRESS
		2d Session
		S. 3616
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Ms. Landrieu (for
			 herself, Mr. Cardin,
			 Mr. Blunt, and Mrs. Hutchison) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the expansion of tax benefits for adoption enacted in 2001 and to
		  permanently reinstate the expansion of tax benefits for adoption enacted in
		  2010, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Making Adoption Affordable Act of
			 2012.
		2.Expanded tax
			 benefits for adoption made permanent
			(a)Expansions
			 enacted in 2001 made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 202 of such Act.
			(b)Expansions
			 enacted in 2010 permanently reinstated
				(1)Increase in
			 dollar limitation
					(A)Adoption
			 credit
						(i)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 is amended by striking $10,000 and inserting
			 $13,170.
						(ii)Child with
			 special needsParagraph (3) of section 23(a) of such Code is
			 amended—
							(I)in the text by
			 striking $10,000 and inserting $13,170,
			 and
							(II)in the heading by
			 striking $10,000 and inserting $13,170.
							(iii)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code is amended to read as follows:
							
								(h)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(3) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(B)Adoption
			 assistance programs
						(i)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 is amended by striking $10,000 and inserting
			 $13,170.
						(ii)Child with
			 special needsParagraph (2) of section 137(a) of such Code is
			 amended—
							(I)in the text by
			 striking $10,000 and inserting $13,170,
			 and
							(II)in the heading by
			 striking $10,000 and inserting $13,170.
							(iii)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code is amended to read as follows:
							
								(f)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(2) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(2)Credit made
			 refundable
					(A)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(i)by
			 redesignating section 23, as amended by subsection (a), as section 36C,
			 and
						(ii)by
			 moving section 36C (as so redesignated) from subpart A of part IV of subchapter
			 A of chapter 1 to the location immediately before section 37 in subpart C of
			 part IV of subchapter A of chapter 1.
						(B)Conforming
			 amendments
						(i)Section
			 24(b)(3)(B) of such Code is amended by striking 23,.
						(ii)Section
			 25(e)(1)(C) of such Code is amended by striking 23, both places
			 it appears.
						(iii)Section
			 25A(i)(5)(B) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
						(iv)Section 25B(g)(2)
			 of such Code is amended by striking 23,.
						(v)Section 26(a)(1)
			 of such Code is amended by striking 23,.
						(vi)Section
			 30(c)(2)(B)(ii) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
						(vii)Section
			 30B(g)(2)(B)(ii) of such Code is amended by striking 23,.
						(viii)Section
			 30D(c)(2)(B)(ii) of such Code is amended by striking sections 23
			 and and inserting section.
						(ix)Section 36C of
			 such Code, as so redesignated, is amended—
							(I)by striking
			 paragraph (4) of subsection (b), and
							(II)by striking
			 subsection (c).
							(x)Section 137 of
			 such Code is amended—
							(I)by striking
			 section 23(d) in subsection (d) and inserting section
			 36C(d), and
							(II)by striking
			 section 23 in subsection (e) and inserting section
			 36C.
							(xi)Section 904(i) of
			 such Code is amended by striking 23,.
						(xii)Section
			 1016(a)(26) of such Code is amended by striking 23(g) and
			 inserting 36C(g).
						(xiii)Section
			 1400C(d) of such Code is amended by striking 23,.
						(xiv)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, before
			 53(e).
						(xv)The
			 table of sections for subpart A of part IV of subchapter A of chapter 1 of such
			 Code is amended by striking the item relating to section 23.
						(xvi)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36C, after 36B,.
						(xvii)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
							
								
									Sec. 36C. Adoption
				expenses.
								
								.
						(3)Coordination
			 with sunsetEach amendment made by this subsection to another
			 provision of law is to such provision of law as amended by section 10909(c) of
			 the Patient Protection and Affordable Care Act, as amended by section 101(b) of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2011.
				(c)Adoption of GAO
			 recommendationsThe Secretary of the Treasury or the Secretary's
			 designee shall—
				(1)ensure that the
			 Internal Revenue Service communications efforts about the adoption credit under
			 section 36C of the Internal Revenue Code of 1986 specifically include State and
			 local adoption officials, and clarify acceptable documentation for the
			 certification on special needs adoptees, and
				(2)determine whether
			 requesting documentation in cases where no documentation is provided before
			 initiating an audit would reduce the number of audits without significantly
			 delaying refunds and, if so, implement such a strategy for the 2012 taxable
			 year filing season.
				
